Citation Nr: 1809214	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-33 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for right knee osteochondritis dissecans medial femoral condyle with partial medial meniscectomy with degenerative spurring (right knee disability), in excess of 10 percent prior to January 29, 2010 and in excess of 20 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 4, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

The Veteran testified at a June 2012 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.    

In a September 2012 decision, the Board granted an initial 10 percent rating for degenerative changes in the right knee based on painful motion for the entire rating period, but remanded the question of a higher initial rating based on worsening of the right knee condition, to include involvement of the meniscus, for additional development.  The Board also added the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In September 2016, the Board granted a TDIU from February 4, 2013 and remanded the remainder of the appeal for development to include a request for updated treatment records, an updated VA examination, and initial consideration of a TDIU under the provisions of 38 C.F.R. § 4.16(b).  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions, and the Board finds may proceed with a decision on the issues at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. For the entire rating period, the Veteran had at least 90 degrees flexion in the right knee and at least 0 degrees extension with evidence of pain throughout range of motion on more recent examination.  There were no additional limitations to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  

2.  For the entire rating period, the Veteran had evidence of removal of semilunar cartilage in the right knee with evidence of effusion.  From January 29, 2010, the Veteran had increased symptoms to include frequent locking, effusion, and flare-ups of pain in the right knee.   

3.  For the entire rating period prior to February 4, 2013, the evidence is at least in equipoise as to whether the Veteran was able to secure or follow gainful or more than marginal employment due to service-connected disabilities.  


CONCLUSIONS OF LAW

1. From January 29, 2010, the criteria for a separate 10 percent rating for degenerative changes in the right knee with painful motion have been met. 38 U.S.C. § 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5300-5260 (2018).

2. For the entire rating period, the criteria for an initial rating in excess of 10 percent for degenerative changes in the right knee with painful motion have not been met. 38 U.S.C. § 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5300-5260 (2018).

3. From September 1, 2007 to January 28, 2010, the criteria for a separate 10 percent rating for a right knee meniscal tear have been met. 38 U.S.C. § 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5259 (2018).

4. From January 29, 2010, the criteria for an initial rating in excess of 20 percent for a right knee meniscal tear, rated as analogous to dislocated semilunar cartilage, have not been met.  38 U.S.C. § 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2018).

5.  Resolving reasonable doubt in the Veteran's favor, prior to February 4, 2013, the criteria for entitlement to a TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16(b) (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2018); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that May 2007 and October 2008 VCAA notice letters provided adequate notice to the Veteran addressing his initial claim for service connection and his appeal for an increased rating.  The Veteran's initial rating claim is considered a "downstream" issue from the original grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim. VAOPGCPREC 8-2003.  The Board is granting a TDIU, thus, no further notice or assistance is necessary to address this claim. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, and the Veteran's statements and hearing testimony.  The Veteran was afforded VA examinations in January 2011, January 2013, and November 2016 to address his knee claim.  The Board finds that cumulatively, VA examinations of record adequately address the relevant rating criteria.  The Board finds that a November 2016 VA examination substantially complied with the Board remand instruction, addressed the presence of pain on range of motion testing, identified pain with weight bearing, and addressed the Veteran's credible reports of flare-ups to include the frequency, and duration of such flare-ups, and his reported functional limitations due to such flare-ups.  Thus, the Board finds that an additional remand is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Veteran and his representative do not contend in a January 2018 post-remand brief that the November 2016 VA examination is inadequate and the Board finds that the evidence is adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has not, otherwise, identified outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for his service-connected disabilities by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  Because the AOJ has assigned a staged rating in this case, the Board has considered the severity of the Veteran's disability both prior to and from January 29, 2010.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5257 (other impairment of the knee) assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261 (limitation of extension of the leg), a 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2018).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Prior to January 29, 2010, the Veteran's right knee disability was rated as 10 percent disabling under Diagnostic Code 5003 based on degenerative changes in the right knee with painful motion.  From January 29, 2010, his right knee disability rating as amended.  The 10 percent rating based on limitation of motion was discontinued, and instead, he was assigned a 20 percent rating for a right knee meniscal tear, rated as analogous to dislocated semilunar cartilage, under Diagnostic Code 5258 (2018).

Based on a review of the evidence, the Board finds that for the entire appeal period, the Veteran had limitation of flexion in the right knee with pain.  Thus, the 10 percent rating initially assigned under Diagnostic Code 5003 (or Diagnostic Code 5003-5260) based on noncompensable limitation of motion with evidence of arthritis and painful motion should not have been discontinued in favor of the 20 percent rating under Diagnostic Code 5258 from January 29, 2010.  Instead, the Board finds that from January 29, 2010, a separate 10 percent rating for arthritis with painful motion under Diagnostic Code 5003-5260 continued to be warranted.  Additionally, the record shows that the Veteran had right knee partial medial meniscectomy in February 2007.  Thus, the Board finds that prior to January 29, 2010, the criteria for the assignment of a separate 10 percent rating under Diagnostic Code 5259 have been met.  

A January 2007 MRI shows that the Veteran had a torn medial meniscus with osteochondritis dissecans.  In February 2007, he underwent right knee arthroscopy with partial medial meniscectomy.  Post-operative diagnosis was right knee torn medial meniscus, posterior horn, inferior tear; and osteochondritis dissecans, grade 2 to 3, medial femoral condyle.  See February 2007 Treatment Records from Trinity Hospital.

VA and private treatment records dated from 2007 to present identify symptoms of chronic right knee pain, painful motion, and minimal effusion in the knee with a history of a meniscectomy in 2007.  A May 2008 treatment report from Greeley Medical Clinic Orthopedics identified minimal effusion in the knee, and the Veteran had no varus/valgus laxity and he had negative Lachman and posterior drawer tests.  

During a November 2007 VA examination of the knees, there was no redness, effusion, swelling, or tenderness.  The knees were stable when stressed in an anterior, posterior, valgus, and varus manner.  Range of right knee motion was from 0 to 144 degrees without observed pain or additional limitation of motion after repetitive motion.  The examiner was unable to describe any additional limitations upon range of motion which may occur during a flare-up, without resorting to speculation.  There was moderate crepitus underneath the right patella with range of motion.  X-rays showed degenerative spurring.  

From January 29, 2010, the Veteran had increased symptoms of frequent locking and effusion in the right knee.  The Board finds that January 29, 2010 is the earliest date that it is ascertainable from the record that such an increase occurred.  A January 29, 2010 orthopedic consultation shows that the Veteran was seen for worsening pain in the right knee with some locking in the last three months.  The Veteran had tenderness in the knee, but no obvious effusion,  He had 0 to 120 degrees flexion, was stable to varus and valgus stress testing.  McMurray's test and anterior posterior drawer tests were negative.  An MRI showed degenerative meniscal changes.  Clinically, he had some locking on the right side.  He was referred for physical therapy and bracing.  

During a January 2011 VA examination, there was no evidence of instability, tenderness, redness, abnormal movement, guarding with movement, deformity, drainage, or weakness in right knee.  Range of motion for the right knee motion was from 0 to 95 degrees.  Repetitive motion testing was conducted without a decrease in range of motion and without objective evidence of pain.  The medial and lateral collateral ligaments, anterior and posterior cruciate ligaments were normal.  

An April 2011 VA orthopedic surgery note reflects osteoarthritis with increased catching and locking in his right knee.  

During June 2012 hearing testimony, the Veteran indicated that he could not climb, jump, run, or squat due to his knee condition.  He reported daily catching and locking of the knees, described symptoms of pain and swelling, and described one episode of his knee giving way resulting in a fall.  
 
A January 2013 VA examination identified degenerative joint disease of the right knee.  The Veteran reported increased swelling and pain since his last VA examination and reported locking and giving way of the knee.  He wore braces and was treated with knee injections.  The Veteran reported having flare ups of pain in the right knee.  He had 120 degrees of right knee flexion with painful motion beginning at 105 degrees, and he had 0 degrees extension with no evidence of pain on extension.  After repetitive use, the Veteran had 0 to 115 degrees of flexion.  Functional loss which included less movement than usual, pain on movement, and disturbance of locomotion.  The right knee was stable on testing for anterior, posterior, and medial-lateral instability.  There was no patellar subluxation or dislocation and there was no x-ray evidence of patellar subluxation.  The VA examiner identified a history of meniscectomy with residuals, to include swelling, frequent episodes of joint locking, effusion, pain, and giving way.  The Veteran did not have a total knee joint replacement.  

November 2016 VA examination identifed a right knee meniscal tear and degenerative arthritis.  The Veteran received steroid injections for knee pain and had been told that he would need a knee replacement in the future.  He reported increasing soreness in the knee during the day, swelling in the evening, and locking of the knee daily.  He reported flare-ups of pain at least once per month with severe swelling, requiring a visit to the physician and injections, lasting up to two weeks.  The Veteran had 0 degrees extension and 90 degrees flexion in the knee with pain throughout range of motion and on weight bearing, but without additional functional loss due to pain.  The Veteran was able to perform repetitive use testing without additional functional loss or loss to range of motion.  The VA examiner indicated that it was not possible to determine if the Veteran had additional functional loss due to pain, weakness, fatigability, or incoordination with repetitive use over time without resorting to speculation because there was no conceptual or empirical basis for making such a determination without observing function under these conditions.  The VA examiner indicated that swelling and disturbance of locomotion were additional factors contributing to the Veteran's disability.  There was no ankylosis in the right knee, and no history of recurrent subluxation or lateral instability.  There was no joint instability on testing, which included testing for anterior, posterior, medial, and lateral instability.  The Veteran had a history of recurrent effusion with daily knee swelling.  He also was noted to have a right side meniscal tear with a history of meniscectomy, and with frequent episodes of joint locking.  

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, the Veteran had at least 90 degrees flexion and at least 0 degrees extension in the right knee with evidence of pain throughout range of motion on more recent examination.  The Veteran, however, had no additional functional loss or measurable limitations to range of motion on repetition due to pain, fatigue, incoordination, weakness, or lack of endurance.  A November 2016 VA examination did identify flare-ups of knee pain, reported to occure once a month, lasting up to two weeks in duration.  Because the Veteran did not exhibit a compensable degree of limitation of flexion or extension in the right leg, but did have evidence of painful, limited motion with x-ray evidence of arthritis in both knees, prior to January 29, 2010, a 10 percent rating was assigned under Diagnostic Code 5003-5260 (limitation of flexion of the leg) pursuant to the provisions of 38 C.F.R. § 4.59, which allows for the minimum compensable rating for a joint with evidence of painful motion with arthritis.  The Board finds that the Veteran continued to exhibit symptoms of painful limited motion in the right knee from January 29, 2010.  For these reasons, from January 29, 2010, the Board finds that the criteria for a separate 10 percent rating under Diagnostic Code 5003-5260 pursuant to the provisions of 38 C.F.R. § 4.59, is warranted.    

The Board finds that even with consideration of pain and limitations due to pain and flare-ups of pain described by the Veteran during his VA examinations, the right knee disability did not approximate a rating based on leg flexion limited to 45 degrees such that it met or approximated the schedular criteria for a 10 percent rating under Diagnostic Code 5260.  The Veteran also did not meet or approximate the schedular criteria for a 10 percent rating under Diagnostic Code 5261 since he was shown to have full extension of the right to 0 degrees on all examinations.  

The Board finds that the Veteran could not be assigned separate ratings under both Diagnostic Codes 5260 and 5261 where he exhibited flexion well in excess of 45 degrees and extension in excess of 10 degrees for the entire rating period.  See VAOPGCPREC 9-2004.  Because the Veteran is being assigned a 10 percent rating under Diagnostic Code 5003-5260 based on evidence of painful limited motion, to include flare-ups of pain, pursuant to the provision of 38 C.F.R. § 4.59, these same symptoms could not be considered again in assigning a separate or additional 10 percent rating under Diagnostic Code 5261 where the Veteran did not exhibit a compensable degree of limitation of motion.  The weight of the evidence shows that even with consideration of functional loss due to pain, painful motion, or other factors, the Veteran did not exhibit compensable degree of limitation of motion in either knee under Diagnostic Codes 5260 and 5261.  For these reasons, the Board finds for the entire appeal period, an initial rating in excess of 10 percent is not warranted under Diagnostic Codes 5003-5260, and a separate rating is not warranted under Diagnostic Code 5003-5261.  

For the entire rating period, the Veteran had evidence of removal of semilunar cartilage in the right knee with evidence of effusion.  From January 29, 2010, the Veteran had increased symptoms to include frequent locking, effusion, disturbance of locomotion, and flare-ups of pain in the right knee.  The Board finds, therefore, that for the entire rating period prior to January 29, 2010, a separate 10 percent rating is warranted under Diagnostic Code 5259 where the Veteran had evidence of removal of semilunar cartilage with symptoms such as effusion.  

The Board finds that prior to January 29, 2010, the record does not reflect dislocated semilunar cartilage in the right knee, nor frequent episodes of both locking pain and effusion such that the Veteran's disability approximated a higher evaluation under Diagnostic Code 5258, and the Board finds that the Veteran's symptoms of pain and limitation of motion have already been considered in assigning his 10 percent rating under Diagnostic Code 5003-5260.  See 38 C.F.R. § 4.71a.  

From January 29, 2010, VA treatment records identified frequent locking in the right knee joint, and VA examinations identified frequent episodes of locking pain, effusion, and disturbance of locomotion such that the Veteran's disability approximated a 20 percent rating under Diagnostic Code 5258.  The Board finds that January 29, 2010 is the earliest date in the record that it is factually ascertainable that such an increase occurred.  A 20 percent rating is the maximum rating assignable under Diagnostic Code 5258.  Thus, the Board finds that from January 29, 2010, an evaluation in excess of 20 percent is not available under that Diagnostic Code.  See 38 C.F.R. § 4.71a.  Moreover, the Board finds that because the rating criteria under Diagnostic Code 5258 considers both evidence of removal of semilunar cartilage (i.e. the Veteran's history of meniscectomy) and symptoms of both locking and effusion, from January 29, 2010, a separate rating cannot be assigned under Diagnostic Code 5259 which contemplates symptomatic removal of semilunar cartilage as it would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.  

The Board has considered whether separate compensable evaluations are warranted for the right knee under other applicable provisions of the Diagnostic Code.  The Board finds that the Veteran did not have evidence of recurrent subluxation or lateral instability shown in treatment records or during VA examinations to warrant a separate rating under Diagnostic Code 5257.  January 2011, January 2013, and November 2016 VA examinations showed that there was no recurrent subluxation, lateral instability, and there was no instability shown on relevant testing of the right knee.  The evidence of record does not reflect ankylosis of the right left knee to warrant an evaluation under Diagnostic Codes 5256.  See 38 C.F.R. § 4.71a.  VA examinations show that the Veteran has measurable range of motion in the right knee joint without ankylosis.  

For the reasons discussed above, the Board finds that from January 29, 2010, a separate 10 percent rating for degenerative changes in the right knee with painful motion is warranted, and for the entire rating period, an initial rating in excess of 10 percent is not warranted.  From September 1, 2007 to January 28, 2010, the criteria for a separate 10 percent rating for a right knee meniscal tear is warranted, and from 
January 29, 2010, an initial rating in excess of 20 percent for a right knee meniscal tear is not warranted.  

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2018).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2018).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16 (a) (2018).  For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2016). 

For the appeal period prior to February 4, 2013, the Veteran was in receipt of a combined 50 percent evaluation from September 1, 2007, and a combined 60 percent evaluation from January 29, 2010, and a combined 70 percent evaluation from January 31, 2012.  Pursuant to this Board's decision, a separate 10 percent rating for the Veteran's knee disability has been granted both prior to and from January 29, 2010.  Even with consideration of the additional award, prior to February 4, 2010, the Veteran did not meet the schedular percentage standards of section 4.16(a) as he did not have one disability rated at 40 percent or more during the appeal period, and his claim for a total rating may be considered only under section 4.16(b).  

In a September 2016 decision, the Board granted a TDIU from February 4, 2013 and remanded the appeal for a TDIU prior to February 4, 2013 for initial consideration under the provisions of 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16 (b), if a claimant's service-connected disabilities do not meet the percentage requirements of section 4.16(a), but the claimant is unable to secure and follow a substantially gainful occupation by reason of such service-connected disability, the rating board must submit the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU rating.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In August 2017, the Director of Compensation Service denied entitlement to a TDIU under 38 C.F.R. § 4.16(b).  Because the claim for a TDIU under 38 C.F.R. § 4.16(b) has already been reviewed and denied by the Director of the Compensation Service, the Board may consider, de novo, whether an TDIU is warranted for the rating period prior to February 4, 2013. 

The Board finds that for the entire rating period prior to February 4, 2013, the evidence is at least in equipoise on the question of whether the Veteran was able to secure and follow gainful or more than marginal employment due to service-connected disabilities.  

Prior to February 4, 2013, the Veteran was service-connected for right hand carpal tunnel syndrome, degenerative arthritis of the right knee, a right knee medial meniscectomy, degenerative joint disease of the cervical spine, median nerve neuropathy of the left hand, left knee chondromalacia patella with partial medial meniscectomy, degenerative joint disease of the lumbar spine, irritable bowel syndrome (IBS) with gastroesophageal reflux disease, duodenitis, esophagitis, and gastritis, hypertension, and internal saphenous nerve dysfunction of the bilateral lower extremities.

With regard to the Veteran's educational and employment history, the record shows that he served on active duty for 20 years.  In lay statements and testimony, the Veteran indicated that he has not been able to obtain or maintain full time employment since his retirement from service in 2007.  With regard to education, his DD Form 2014 shows that he had three years and six months of Academy Military Training as a noncommissioned officer.  Additionally, he served 16 years and six months as a nuclear weapons craftsman.  The Board finds that while the Veteran had Academy Military Training, his experience as a nuclear weapons specialist in service is not a skill that is readily transferrable to most jobs outside of the military.  

During a November 2007 VA examination, the Veteran reported that he was enrolled as student at an on-line school, Keller University.  In a January 2008 statement, the Veteran indicated that he was unemployed and had been since his separation from service.  He reported that he had been seeking employment and had been since before his separation, but indicated that due to back and knee pain, he could not perform jobs requiring bending, lifting, running, or repetitive movements.  Due to IBS, he could not do work requiring long trips or being at a post or position that could not be left, such as a guard or cashier job.  In an October 2008 statement, the Veteran indicated that he had to excuse himself during a job interview to use the restroom due to IBS, and indicated that he wasn't able to return to the interview room due to his symptoms.  At a January 2011 VA examination, the Veteran reported that he had been unemployed since his retirement in 2007.

During June 2012 Board hearing testimony, the Veteran reported frequent flare-ups of bowel urgency and incontinence that impeded his ability to work.  He stated that these flare-ups happened five to six times per week.  The flare-ups involve bouts of diarrhea throughout the day, and his stomach was so painful during these periods that he stayed in bed.  He stated that because of back pain he had trouble bending over, could not squat to pick things up, and could not bend over and pick things up.  He described having trouble with carrying groceries in from the car, as well as with leaning over and grabbing groceries or boxes out of the car.  He also described flare-ups of incapacitating back pain about once or twice a month.  He stated that he could not squat for more than 3 or 4 seconds due to his knee disabilities and was not supposed to climb ladders, run, or jump.  He wore knee braces, and described falling because his knee gave out.  The Veteran's wife testified that he could not bend over to unload the bottom dishwasher rack and he was unable to drive long distances due to his knees, and could not sit for too long in one position.

A January 2013 VA examination report shows that the Veteran's cervical spine disability prevented him from performing arduous or unlimited work, and  prevented running or climbing.  It limited his ability to reach over his head and he needed to be able to change positions as needed.  His IBS required him to have a work environment that would allow him to take bathroom breaks as often as necessary.  The service-connected carpal tunnel and median nerve neuropathy required that he have an ergonomic work station, prohibited him from performing arduous/unlimited work, and limited his ability to perform tasks requiring wrist and hand twisting/bending, such as extending periods of typing.  The Veteran's bilateral knee disabilities required him to use knee braces, and prevented him from running, climbing, kneeling, squatting, bending, and twisting.  The knee disabilities also limited his ability to sit for periods of more than 30 minutes and walk more than one block.  He needed to change positions every 15 to 30 minutes.

The Veteran's and his wife's statements and January 2013 VA examination report, thus, reflect that the collective impact of the service-connected disabilities substantially impacted his ability to work and there is no medical opinion of significant probative value indicating that the disabilities do not render him unemployable.  The Veteran's service-connected disabilities substantially limited  his ability to perform both manual and sedentary work, due to bilateral wrist and hand pain, a frequent need to change positions, inability to sit or stand for extended periods of time, painful motion, incapacitating flare-ups of back pain, and frequent periods of bowel urgency and incontinence.  Given the collective impact of the Veteran's service-connected disabilities on his ability to work and perform routine tasks that would likely be required for employment, the evidence is at least equipoise as to whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful or more than marginal employment.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire appeal period prior to February 4, 2013, a TDIU is warranted under 38 C.F.R. § 4.16(b).  


ORDER

From January 29, 2010, a separate 10 percent rating for degenerative changes in the right knee with painful motion is granted.  

For the entire rating period, an initial rating in excess of 10 percent for degenerative changes in the right knee with painful motion is denied. 

From September 1, 2007 to January 28, 2010, a separate 10 percent rating for a right knee meniscal tear is granted.

From January 29, 2010, an initial rating in excess of 20 percent for a right knee meniscal tear rated under Diagnostic Code 5258, is denied.  

For the entire rating period prior to February 4, 2013, a TDIU is granted under the provisions of 38 C.F.R. § 4.16(b).  






____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


